DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the claims now each require “a controller configured to control at least the phase pattern to be displayed on the display, wherein when the reflected light detector detects the reflected light, the controller sets a phase pattern . . . and displays, on the display, a reflected light aberration correction pattern . . . the object includes silicon, the laser light has a wavelength that enables transmission through the object including silicon, and output of the laser light is adjusted to be at an output smaller than a processing threshold value of the object causing a modified region to not be formed on the object by irradiation of the laser light” (emphasis added) and method claim 9 further processes the object in accordance with these limitations. 
This combination of elements, in combination with the other-recited elements of claims 1/9 is not described in Sakamoto (US 2011/0300691) or in any other prior art reference, and would not have been obvious to the ordinary artisan before the effective filing date of the claimed invention. See p. 4 of Remarks, filed 8/22/2022, which is found to be persuasive. Even if Sakamoto is read as being able to penetrate the silicon object, which would be in a case where the light emitted has wavelengths in both the visible and not visible spectrum, it would not teach this limitation as the laser is controlled by the controller to form a modified region, which is explicitly not in the claimed invention. 35 U.S.C. 112(a) support is found for this limitation in at least par. 0110 of the Specification as filed as outlined by Applicant on p. 1 of the Remarks.   
Additionally, commonly-owned US 2019/0047084 with serial no. 16/078,220 (Notice of Allowance mailed 6/27/2022, not yet issued) was evaluated/considered as a possible intervening reference, since (1) the reference is commonly-owned, but “names another inventor”, and was “effectively filed” a few weeks before the effective filing date of the instant application. 
This may initially make it applicable as prior art against the instant claims under 35 U.S.C. 102(a)(2) (only) which could be overcome by a statement on the record if the subject matter was obtained from the inventor or a joint inventor as outlined under 35 U.S.C. 102(b)(2), but this point is moot because the reference does not teach or render obvious at least the same claim limitations as outlined above, or the limitation with respect to twice the predetermined thickness as also claimed. 
Furthermore, while the scope of the instant claims overlaps with the (allowed) claims of the above application, there are stark differences in the instant claims as compared with the referenced application’s claims. Such differences would include the at least the limitations as outlined above – which are considered non-obvious over the prior art and not in the allowed reference application’s claims – and so a nonstatutory double patenting rejection would not be appropriate in this case over this application. Accordingly, in view of the above, independent claims 1 and 9 are now allowed. 
Dependent claims 2-8 and 10-17 are also allowed at least by their dependence upon an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742